              Case 4:19-cv-08228-PJH Document 56 Filed 03/10/21 Page 1 of 3



     SHANNON LISS-RIORDAN, SBN 310719
 1   (sliss@llrlaw.com)
     ANNE KRAMER, SBN 315131
 2   (akramer@llrlaw.com)
     LICHTEN & LISS-RIORDAN, P.C.
 3   729 Boylston Street, Suite 2000
     Boston, MA 02116
 4   Telephone:     (617) 994-5800
     Facsimile:     (617) 994-5801
 5
     Attorneys for Proposed-Intervenors
 6   Christopher James and Spencer Verhines,
     on behalf of all others similarly situated
 7

 8                              UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10

11
         JERICHO NICHOLAS, individually and on Case No.: 4:19-cv-08228-PJH
12       behalf of all others similarly situated,
                                                  NOTICE OF WITHDRAWAL OF
13
                                 Plaintiffs,      PROPOSED INTERVENORS’
14                                                MOTION TO STAY (Dkt. 54)
                 v.
15                                                L.R. 7-11
         UBER TECHNOLOGIES, INC.,
16
         Defendant.                               Hon. Phyllis Hamilton
17

18

19

20

21

22

23

24

25

26

27

28
                                NOTICE OF WITHDRAWAL OF PROPOSED INTERVENORS’
                                                MOTION TO STAY
                Case 4:19-cv-08228-PJH Document 56 Filed 03/10/21 Page 2 of 3




                                      NOTICE OF WITHDRAWAL
 1

 2            Pursuant to Civ. L. R. 7-7(e), Proposed-Intervenors Christopher James, et al. hereby
 3   withdraw their Motion to Stay Ruling, filed March 10, 2021 (Dkt. No. 54). Proposed-
 4   Intervenors erroneously filed their Administrative Motion as a “Motion to Stay” and have since
 5   re-filed the Motion under the entry (see Dkt. No. 55). As such, they are withdrawing the Motion
 6   filed at Docket No. 54.
 7

 8                                                 Respectfully submitted,

 9                                                 Proposed-Intervenors CHRISTOPHER JAMES and
                                                   SPENCER VERHINES, on behalf of all others
10                                                 similarly situated,

11                                                 By their attorneys,
12                                                 _/s/ Shannon Liss-Riordan_______________
                                                   Shannon Liss-Riordan, SBN 310719
13                                                 LICHTEN & LISS-RIORDAN, P.C.
14                                                 729 Boylston Street, Suite 2000
                                                   Boston, MA 02116
15                                                 (617) 994-5800
                                                   Email: sliss@llrlaw.com
16
     Dated:          March 10, 2021
17

18

19

20

21

22

23

24

25

26

27                                                    1

28                                NOTICE OF WITHDRAWAL OF PROPOSED INTERVENORS’
                                                  MOTION TO STAY
              Case 4:19-cv-08228-PJH Document 56 Filed 03/10/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2
            I hereby certify that a copy of the foregoing document was served by electronic filing on
 3
     March 10, 2021, on all counsel of record.
 4

 5                                               _/s/ Shannon Liss-Riordan_______________
                                                 Shannon Liss-Riordan, Esq.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                  1

28                              NOTICE OF WITHDRAWAL OF PROPOSED INTERVENORS’
                                                MOTION TO STAY
